   Case 0:20-mj-06004-LSS Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 5


AO91(Rev.08/09) Crimina!Complaint
                    -<
        .

                     x            U NITED STATES D.ISTRICT C OURT
                                                           forthe
                                                SduthernDistrictofFlorida
                 United StatesofAm erica
                             V.
              SUNAIKY MONTANO DELGADO                               CaseNo. 20-6004-SNOW
                         and
               CLAUDIA VALDES CARBALLO

                         Defendantls)

                                                 CRIM INAL COG LAINT

            1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of                      01/05/2020             inthecountyof                       Broward                    inthe
   Southern Districtof                     Florida        ,thedefendantts)violated:
              CodeSection                                                 OffenseDescription
18U.S.C.j1708and2                           THEFT OFMAIL




            Thiscriminalcomplaintisbased on these facts:
SEê ATTACHED AFFIDAVIT




            V Continuedontheattachedsheet.
                                                                                                      .u***   1   -e**
                                                                                          % v-*


                                                                                          Com#ainant'
                                                                                                    ssl
                                                                                                      knature
                                                                                      ;
                                                                             MinuelRivera-cuadrado,Postallnspectot,USPIS
                                                                                           Printed nameandtitlè

Sworn to beforem eand signed in my presence.
                                                                      .
                                                                                 )
                                                                                 y                                 y.
                                                                                                                    *        .
                                                                    ,.'''e
                                                                                                  .                                      .
Date:            -) u::7-d'
                          rz
                          .                                                                                              s   .   4* ,
                                                                             -
                                                                                              Judge'
                                                                                                   ssi
                                                                                                     gnature

City and state:                   Ft.Lauderdale,Florida                      Lurana S.Snow,Uniated States MagistrateJudge
                                                                                           Printed nameandtitle
Case 0:20-mj-06004-LSS Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 5




                  AFFIDAVIT IN SUPPORT OF CRIM INAL COM PLAINT

    1,M iguel A.Rivera-cuadrado,Postallnspector,being duly sworn,depose and state the

 follow ing'
           .

                 am employed as a PostalInspector with the United States PostalInspection

 Selwice(t$USP1S'')and havebeen so employedsinceSeptember,2019. Inm currently assigned
to theM iamiDivision oftheU SPIS,specifcally,to the M ailTheft/violentCrimesTeam . Asa

PostalInspector,l investigate crimes involving the United States PostalService (tçUSPS''),
 including theftofmailand assaultsagainstUSPS employees.

        2.     The statementscontained in thisaffidavitare based upon m y personalknowledge

 aswellasdocum entsprovided to me in my offcialcapacity,investigation,intbrmationprovided

by sworn 1aw enforcementofscersfrom theBroward Cotmty SheriffOffice(BSO),my review
 ofthe docum ents and recordsrelated to hisinvestigation'
                                                        ,communication with otherswho have

personalknowledge ofthe events and circum stances described herein'
                                                                  ,and irlformation gained

through m y training and experience asa PostalInspector.

               Thisafsdavitis subm itted forthe limited purpose ofestablishing probable cause

 in suppurt of        crim inal complaint charging SUNAIKY M ONTAN U DELGADO

 (CSDELGADO'')andCLAUDIA VALDESCAM ALLO (GCCARBALLO'')withTheftofM ail,in
 violation ofTitle 18,United StatesCode,Section 1708. Since this affidavitisbeing submitted

 forthelimited pup ose ofsecuring a crim inalcomplaint,Ihave notincluded each and every fact

 known to m e concerning thisinvestigation.

        4.     On January 5,2020,the USPIS was notifed by BSO thatsuspects DELGADO

 and CARBALLO were in custody forstealing m ailfrom severalmailboxesin Broward County
Case 0:20-mj-06004-LSS Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 5




and other surrounding areas. According to 1aw eflforcem ent,DELGADO and CAM ALLO

possessed severalpiecesofmail,each addres'
                                         sed to personsotherthan them selves.

       5.     M ore specitk ally,on January 5,2020,at approxim ately 2:55 A M ,a BSO officer

conducting burglary patrol observed a fem ale, iater identifed as SUNM KY M ONTANO

DELGADO wearing a11black clothing,carrying a black backpack,and standing nextto an open

mail box, located at 11840 S.W . 51St Ct., Cooper City, FL 31330. W hen approached,
DELGADO told the BSO offcerthat'she was lostand was looking forherfriend. Thereafter,

w ith the assistance of the BSO officer,D ELGA D O contacted her friehd, CLA U D IA V A LD ES

CARBALLO, who stated that she was on her way to pick up DELGADO. DELGADO

thereafterhanded overherbackpack to the BSO deputy and çonsented to asearch ofitscontents.

Located therein,the BSO officer observed num erous pieces of mail addressed to individuals

from the surrotm ding neighborhood,otherthan D ELG AD O. W hen the BSO deputy attbm pted

to detain DELGADO,she fled from the officer. After a shortfoot chase,DELGADO was

apprehended andtaken into custody.

       6.     Shortly after DELGAD O'S detention,the BSO deputy observed a female,later

positively identised as CLAUDIA VALDES CARBALLO,anive on the scene driving a black

GMC Tçtrain,whichhadpreviouslybeenrepottedasstolen.Uponloolcinginsidetltevehicle,
the BSO deputy observed a book bag and num erous m ailpieces in plain view on the rearseat

and tloorboard ofthe vehicle. The BSO deputy imm ediately had CARBALLO exitthe vehicle

andplacedherunderarrest.A searchincidenttoarrestofthevehicleV BSO deputiesrevealed
additionalstolen mailaswellasstolen creditcards,none ofwhich w ere addressed to orin the

nam eofthedefendants.


                                             2
Case 0:20-mj-06004-LSS Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 5




                Afterbeing advised ofherM iranda rights,in a recorded statem ent,DELGADO

 adm itted to stealing a11the m ailand creditcards found both inside the vehicle as wellasinside

 the black backpack being carried by heratthe time ofher detention. She also stated thatshe

pickedup CARBALLO atheraunt'shouselocated inN aples,Floridaon January 4,2020.

        8.     In apostarreststatem ent,CARBALLO denied having any knowledgeofeitherthe

 stolen m ailorthe stolen creditcards found inside ofthe vehicle she was driving,and stated she

 was sleeping on the pasjenger side ofthe vehicle the entire tim e and did notknow m ailwas

 beingstolen.W hen asked by aBSO detectivewhy shelkadacreditcard notbelongingto herin
 herpossession,she stated she did notldlow how itgotinto herwalletbutthatshe would take

 responsibility for having'it.M oreover,she added that she was staying at'DELGADO'S brother

 housein Pem brokePines,andwaspicked up by DELGADO theday ofthelncident.

                On January 5,2020,aflerverifying thepiecesofm ailfound insideDELGADO'S

 black backpack,BSO Detectives m ade contactwith '2 victim s. Both victim s were neighbors

 from the area in which DELGADO was found stealing m ailand they each confirmed thatthey
                                                                 )
 did notgive DELGADO pennission to take their mail. A dditionally,PostalInspector Rivera-

 Cùadrado contacted victim P.B. whose mail was also found inside DELGADO'S black

 backpack, and he too stated that he did not lcnow the suspects and did not give them

 authorization to retrieve orpossess his m ail.

        10.     Based on the above facts,'I submit thatthere is probable cause to believe that

 D ELGA D O and CARBA LLO did unlawfully possess any letter and m ail, and any m icle and

 thing contained therein,w hich had been stolen,taken,and abstracted from and out ofany letter

 box,mailreceptacle,and otherauthorized depository form ailm atter,knowi
                                                                       l
                                                                        ng the sameto have


                                                  3
Case 0:20-mj-06004-LSS Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 5




been stolen,taken,and abstracted from and outofan authorized depository formailmatter,in
violationofTitle18,United StatesCode,Sections1t08and2.
            FUR THER YOUR A FFM N TSA YETH NA UGH L




                                                  M iguelA.m vera-cuadrado,
                                                  PostalInspector
                                                  U.S.PostalInspection Senrice

 Sworn toand subscribed beforeme
 this,-) dayofJanuazy,2020.
 L     :7
      .,
                                  -
                                  '
                                  ;
                                  17
                                   '   '   '-'
                                             --
  -

                x .yoa .      j,
                           x zs
      NA S.SN OW
 UNITED STATES M A OISTM TE JUDGE
